___________

                                   No. 95-3600
                                   ___________

Crystal Wilcox,                         *
                                        *
     Plaintiff-Appellee,                *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * District of North Dakota.
Wal-Mart Stores, Inc.,                  *
                                        *       [UNPUBLISHED]
     Defendant-Appellant.               *
                                   ___________

                    Submitted:     June 14, 1996

                          Filed:   July 23, 1996
                                   ___________

Before LOKEN, ROSS, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


     Crystal Wilcox tripped over a metal sleeve that Wal-Mart Stores,
Inc., negligently left protruding from the sidewalk outside its new store
in Minot, North Dakota.   Wilcox suffered unusually severe injuries from the
fall, requiring surgeries to fuse three vertebrae in her neck and to repair
an injured knee.   She returned to her secretarial job immediately after the
April 1991 accident, worked for some months before and after the neck
surgery, but has not worked since March 1992.           After trial of her
negligence claim against Wal-Mart in this diversity action, the jury found
Wal-Mart one hundred percent at fault and awarded Wilcox $56,257.51 in past
economic damages (medical expenses and lost wages), $135,089.50 in future
economic damages (loss of future earning capacity), and $650,000 in non-
economic damages (pain and suffering and permanent
physical impairment).      The district court1 denied Wal-Mart's motion for
remittitur or a new trial and Wal-Mart appeals.


     On appeal, Wal-Mart argues that it is entitled to a new trial on
damages because the jury's award of future economic damages was based on
nothing   more   than   speculation   as   to   the   duration   of   Wilcox's   work
impairments, and because the award of $650,000 in non-economic damages is
so excessive as to indicate passion or prejudice on the part of the jury.
These contentions were explicitly considered and rejected by the district
court when it denied Wal-Mart's post-trial motion.                After carefully
reviewing the record on appeal, we affirm for the reasons stated by the
district court in its Memorandum and Order dated September 5, 1995.              See
8th Cir. Rule 47B.


     A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
     The HONORABLE PATRICK A. CONMY, United States District Judge
for the District of North Dakota.

                                       -2-